Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
the present invention is directed to an image forming apparatus/method “wherein an authentication unit configured to authenticate, using the face image of the user acquired by the acquisition unit, the user who is within a first distance from the image forming apparatus; a tracking unit configured to track the user authenticated by the authentication unit; and a control unit configured to cause the display to display a screen that is based on information corresponding to the user tracked by the tracking unit when the user has reached a position at a second distance from the image forming apparatus, the second distance being shorter than the first distance”.

The closest reference Baba discloses an image forming apparatus/method using the face image of the user for authentication. However, it failed to teach the system wherein an authentication unit configured to authenticate, using the face image of the user acquired by the acquisition unit, the user who is within a first distance from the image forming apparatus; a tracking unit configured to track the user authenticated by the authentication unit; and a control unit configured to cause the display to display a 

The prior arts of record fail to teach, or obvious to teach, an image forming apparatus/ method wherein an authentication unit configured to authenticate, using the face image of the user acquired by the acquisition unit, the user who is within a first distance from the image forming apparatus; a tracking unit configured to track the user authenticated by the authentication unit; and a control unit configured to cause the display to display a screen that is based on information corresponding to the user tracked by the tracking unit when the user has reached a position at a second distance from the image forming apparatus, the second distance being shorter than the first distance, in combination with all other limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/QIAN YANG/Primary Examiner, Art Unit 2668